Done, J.
(a) The Court are of opinion, that the evidence offered by the defendant is not competent and legal evidence to go to the jury to rebut the claim and title of the plaintiffs to any'part of the lands to which they claimed title, and which are included in their deed to the defendant, or to shew that the title to any part of the lands so conveyed was not in the plaintiffs at the time of makingthe conveyance to the defen■dant. The defendant excepted.
Verdicts and judgment for the plaintiff. The defendant appealed to'the Court of Appeals.
The Court oe Arte aus , at June term 1805, affirmed the judgment of the General Court.

 Chase, Ch. J. absent. Sprigg, J. concurred.